     Case 1:17-cv-00898-NONE-JLT Document 35 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP J. LONG,                                   CASE NO. 1:17-cv-00898-NONE-JLT (PC)
12                       Plaintiff,
                                                         ORDER DIRECTING PLAINTIFF TO
13           v.                                          IDENTIFY JANE DOE
14    JANE DOE,
                                                         14-DAY DEADLINE
15                       Defendant.

16

17          This action proceeds against a single defendant, Jane Doe, on an Eighth Amendment
18   medical indifference claim. Previously, this Court issued a subpoena for documents identifying the
19   name of Jane Doe. (Doc. 34.) On February 22, 2021, the United States Marshal served the subpoena
20   on the Litigation Coordinator at Fresno County Jail. Id. The Court ordered the Litigation
21   Coordinator to serve the responsive documents on Plaintiff within thirty days. (Doc. 33.) The Court
22   further ordered Plaintiff to submit a notice to the Court within fourteen days upon receipt of the
23   documents identifying Jane Doe. Id. To date, plaintiff has not responded to the Court’s order.
24          Accordingly, the Court ORDERS Plaintiff to file a notice, within 14 days, advising the
25   Court whether Plaintiff received documents responsive to the subpoena, and if so, identifying Jane
26   Doe in order to effect service.
27   ///
28   ///


                                                     1
     Case 1:17-cv-00898-NONE-JLT Document 35 Filed 06/09/21 Page 2 of 2


 1          Failure to comply with this Order may result in a recommendation of dismissal of
 2   the action for failure to obey a court order.
 3
     IT IS SO ORDERED.
 4

 5      Dated:    June 8, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     2
